Citation Nr: 0723005	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-26 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in New 
York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) RO in New York, New Your, that 
denied the issue on appeal.


FINDING OF FACT

Competent, credible evidence of a verifiable stressor event 
during military service has been presented, and competent, 
credible evidence that the veteran has current PTSD related 
to that stressor has been presented.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in January, April 
and August 2001 VCAA letters issued prior to the initial 
decision of the issue on appeal informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board also notes that the 2001 VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date or disability rating for the issue on appeal.  Having 
identified this inadequacy in the VCAA notice given to the 
veteran, the Board initially presumes this error to have been 
prejudicial to the veteran.  See Sanders v. Nicholson, (No. 
06-7001) (Fed. Cir. May 16, 2007) (requiring VA to presume 
errors in VCAA notice to be prejudicial to appellant, and 
shifting burden to VA to demonstrate error was not 
prejudicial).  The Board finds, however, that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  In that regard, as the RO, not the Board 
will assign an effective date and rating for PTSD, any error 
in notice to the veteran on these points in his appeal to the 
Board are rendered moot.  Also, the RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and all 
available service records have been obtained.  The veteran 
has been afforded appropriate VA examination.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Analysis

The veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99.  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f) (2006); Zarycki, 6 Vet. App. at 98.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors. Doran v. Brown, 6 Vet. App. 
283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) 
(wherein the Court stated, "If the veteran engaged in combat, 
his/her lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service 
stressors").  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.

The veteran served in Vietnam from December 1965 to December 
1966.  He was an artillery surveyor by military specialty but 
has testified that he actually went on patrols and performed 
other combat activities, as the area in which he served was 
not conducive to artillery surveys.  He was assigned to the 
1st Infantry Division Artillery.  The veteran was awarded the 
Vietnam Service Medal, National Defense Service Medal, and 
Vietnam Campaign Medal.  Service medical records are 
nondisclosing for PTSD or any injury of combat.  

In January 2001, the veteran signed a PTSD questionnaire in 
which he averred that he was out in the field many times and 
took fire in various forms but could not recall dates of 
these events except for one on Easter Sunday (April 10) in 
1966, in which he participated in a small patrol, which 
discovered a Viet Cong village, when his group took small 
arms fire from the bush.  Of all of the events in Vietnam, 
the one that stood out most in his mind was of a sergeant 
getting a hand blown off while opening a gift from children 
in a village he had been helping.  

In October 2001, the veteran attended a VA PTSD examination, 
for which the claims file was also reviewed.  He reported 
witnessing the maiming of a sergeant who had accepted a 
present from a Vietnamese boy as a gift for help provided.  
The present was booby trapped and exploded in his hand.  He 
reported being exposed to sustained artillery fire, both 
incoming and outgoing, at all times of day.  On several 
occasions, he had exposure to Vietcong bodies for the purpose 
of body counts.  He witnessed minor injuries of several 
fellow soldiers and reported that in one instance, he was in 
a bunker that was hit by a mortar round and was buried in the 
sand.  The veteran reported suffering a minor shrapnel injury 
in another instance but did not report it in service.  The 
veteran complained of nightmares of his combat experiences, 
which were severe initially but decreased over the years.  He 
continued to have intrusive thoughts of combat and his mood 
tended to be depressed.  He had difficulty with sleeping, 
waking easily with ordinary noises such as sounds of trucks 
reminding him of tanks.  He reported being startled easily 
and feeling constantly on guard.  He also complained of 
irritability, angry out bursts, and a sense of emotional 
blunting.  He went to lengths to avoid situations and events 
that would remind him of combat experiences.  On the 
Mississippi scale for combat-related PTSD, he scored 147, and 
it was noted that 90 percent of combat veterans with PTSD 
scored at or above 107 on this scale.  The pertinent 
diagnosis was chronic PTSD. 

In June 2002, the U.S. Armed Services Center for Research of 
Unit Records, or USASCRUR, in reply to a VA request for 
verification of the alleged stressors, replied that, during 
relevant time periods, the 1st Infantry Division Artillery, 
at Pho Loi, had assisted in search and destroy missions, but 
the unit history did not mention an incident for April 10, 
1966.  Operational Report(s) for the relevant period 
indicated that on April 10, Artillery units were informed 
that the Viet Cong were in a village and that a Lambretta 
blew up.  A convoy hit a mine on April 7, an aircraft crashed 
on April 9, and there was a mortar attack at Phuoc Vinh 
Airstrip on April 11th.  Military records also stated that 
combat actions occurred in the area of Pho Loi during the 
relevant time periods. 

In March 2003, the veteran provided a statement to the effect 
that in Vietnam, he received a minor shrapnel injury under 
his left eye which scarred him slightly, but which he did not 
report in service.

In July 2004, the veteran submitted an old, original 
photograph depicting the dead and sometimes mangled bodies, 
in various stages of decay, of approximately 20 Asian people 
of different ages, lined up in a row in the dirt along a 
roadside, as well as the lower halves of approximately a 
dozen uniformed, standing individuals.  One of the uniformed 
persons is walking along the length of the row of dead 
bodies.  The RO has not asked the veteran about the 
circumstances under which the photograph was taken or 
otherwise questioned the authenticity of the photograph, 
which appears to have been submitted as evidence depicting 
stressful conditions under which the veteran served.  

In June 2005, the veteran testified before a hearing officer 
extensively as to the details of his various stressors.

In July 2006, the veteran testified before the undersigned at 
a hearing held at the RO, again regarding his stressors in 
service.   

In the current case, there is competent, credible evidence of 
record of the diagnosis of PTSD related to service.  VA 
examination conducted in October 2001 resulted in a diagnosis 
of PTSD.  Furthermore, the voluminous other medical records 
on file include annotation indicating that the veteran has 
PTSD due to incidents in military service.  And, after 
careful consideration, the Board finds the aforementioned 
photograph submitted by the veteran is competent, credible 
supporting evidence of the veteran's claimed stressor of 
having been involved in body counts.  Finally, while not 
specifically supporting the veteran's other allegations such 
as those regarding Easter Day 1966, the Board finds that the 
USASCRUR reply generally supports the contention that the 
veteran was in an area where he would have been, as likely as 
not, exposed to combat.  As such, the evidence supports the 
finding that the veteran's PTSD was incurred in service, and 
service connection for PTSD will be granted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) (2006).


ORDER

Service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


